DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 14 July 2022 is acknowledged. In the response applicant states that claims 1, 3, and 15-17 are amended, however, in the claim set entered with the response on 14 July 2022, claims 1, 2, 4-6, 10, and 20 were amended. Claims 14 and 15 were canceled and claims 21-28 are new. Claims 1-13 and 16-28 are currently pending and under consideration.

Information Disclosure Statement
	The IDS submitted with the response on 14 July 2022 is acknowledged and has been considered.

Withdrawn Objections and Rejections
	Claim 5 was rejected under 35 USC 112b. Applicant’s amendment to the claims have rendered the rejection moot and the rejection is withdrawn.
	Claims 14 and 15 were rejected under 35 USC 103. The cancelation of the claims has rendered the rejections moot and the rejections are withdrawn.

Maintained and New Rejections
	Claims 1-13 and 16-20 were rejected under 35 USC 103. The rejections are maintained in modified format as necessitated by applicant’s amendment.
	All current rejections of record are included in the instant office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 16-18 are rejected in modified form and new claim 24 is newly rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of US 2017/0044265 A1 (Janssen Biotech, Inc.) 16 Feb 2017 and in further view of Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016.

Regarding claim 1,  Sanofi teaches a method of treating a mammalian subject have a proliferative disorder (page 25, [0342], “the present invention provides a method for killing a CD38+ cell by administering to a patient in need thereof an antibody which binds said CD38 and is able to kill said CD38+ cell by apoptosis, ADCC, and/or CDC. Any of the type of antibodies, antibody fragments, or cytotoxic conjugates of the invention, may also be used therapeutically.”; [0343], “antibodies, antibody fragments, or cytotoxic conjugates of the invention are used for the treatment of hyperproliferative disorder or inflammatory disease or autoimmune disease in a mammal”).
 Sanofi teaches the method comprises administering to the subject an effective amount of an anti-CD38 antibody (abstract, “antibodies… which specifically bind to CD38”; page 23, [0330], “a therapeutic composition for the treatment of a hyperproliferative disorder or inflammatory disease or an autoimmune disease in a mammal which comprises a therapeutically effective amount of a compound of the invention and a pharmaceutically acceptable carrier”). 
Sanofi further teaches that the CD38 antibodies can be combined with a second therapeutic agent and that the second therapeutic agent can be chosen from the group comprising of antibodies targeting clusters of differentiation (CD) antigens including CD33 (pages 2-3, [0021]). 
Sanofi also teaches that the proliferative disorder is a solid tumor (page 25, [0343], “the disorder is a cancer… the cancer is a metastatic cancer”; [0344], “the pharmaceutical compositions of the invention are useful in the treatment of prevention of a variety of cancers, including (but not limited to) the following: carcinoma, including that of the bladder, breast, colon, kidney, liver, lung, ovary, pancreas, stomach, cervix thyroid, and skin; including squamous cell carcinomas… other tumors, including melanoma…”). The cancers taught by Sanofi are solid tumor cancers.
While Sanofi teaches the combination of an anti-CD38 antibody with an anti-CD33 antibody for the treatment of a solid tumor, the combination is not distinctly identified among the other combination treatments taught by Sanofi. Furthermore, Sanofi does not teach that the anti-CD33 antibody is HuM195 radiolabeled with a radionucleotide selected from those listed in instant claim 1.
Janssen teaches methods of immunomodulation and treating patients having solid tumors with antibodies that specifically bind CD38 (abstract). Janssen teaches that the method applies to the treatment of tumor cells regardless of whether the tumor cell expresses CD38 or not. Janssen further teaches that the method modulates Treg, MDSC, or Breg activity to treat solid tumors that are CD38 positive and/or associated with high levels of these immune suppressive cells (page 6, [0094]). Janssen discloses that the invention is based, at least in part, on the discovery that the anti-CD38 antibody DARZALEX (daratumumab) has an immunomodulatory activity in patients, reducing the number of immune suppressive Tregs, MDSCs and Bregs, increasing the number of CD8+ T cells and the ratio of CD8+ to Tregs, promoting CD8+ central memory cell formation and increasing T cell clonality (page 6, [0095]). Janssen teaches that while daratumumab and other anti-CD38 antibodies are being evaluated in the clinic for their efficacy to treat heme malignancies and plasma cell disorders, including multiple myeloma, their immunomodulatory activity in promoting adaptive immune response has not been recognized (page 7, [0096]). Janssen teaches that based on the immunomodulatory effects observed with daratumumab, the antibody may be efficacious in the treatment of solid tumors (page 7, [0097]). Janssen teaches that MDSCs and Bregs express CD38 and were susceptible to daratumumab treatment and that these cells are known to be present in the tumor microenvironment and contribute to tumor growth, immune evasion, angiogenesis, metastasis and production of suppressive cytokines (page 28, [0371]). Janssen teaches that MDSC refers to a specialized population of cells that are of the hematopoietic lineage and that the phenotype of the MDSCs are CD11b+HLADR-CD14-CD33+CD15+ (page 6, [0086]).
Based on the teachings of Janssen, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have selected an anti-CD33 antibody as the second therapeutic agent for use in combination with the anti-CD38 antibody in the method taught by Sanofi. A skilled artesian would have been motivated to make this combination in order to target two antigens that are known to be present on MDSCs, Bregs, or Tregs to treat solid tumors that are CD38 positive and/or associated with high levels of these immune suppressive cells as taught by Janssen.
Sanofi and Janssen, however, do not teach that the anti-CD33 antibody is HuM195 radiolabeled with a radionucleotide selected from those listed in instant claim 1.
Sollini teaches that “monoclonal antibodies (MAbs) raised against cancer antigens may mediate antibody-dependent cell-mediated cytotoxicity. This form of cancer control arises from cytolysis of a target cell by effector lymphocytes, such as cytotoxic T lymphocytes or natural killer cells. However, most of these antibodies have low/moderate efficacy for tumor control” (page 1, abstract, paragraph 1). Sollini states that “the labeling of these antibodies with a toxin can potentiate their efficacy for tumor control” and that different molecules, chemicals, or radioisotopes can serve as toxins. Sollini teaches that beta emitting radioisotopes, such as iodine-131 (131I) have had only modest success in radioimmunotherapy which has led to the recent study of high-linear-energy transfer radiation in the form of alpha particles (page 1, paragraph 2). Sollini further teaches that alpha-immunoconjugates have enabled targeted alpha therapy to progress from in vitro studies, through in vivo experiments, to clinical trials (page 2, left column, paragraph 1). 
Sollini teaches radiolabeled antibodies including therapies with radiolabeled anti-CD33 monoclonal antibodies, particularly HuM195 (page 17, left column, paragraph 4), which have been tested with radiolabels of 131I, 90Y, 213BI, 111I, 211At, and 225Ac (pages 17-20). Sollini teaches that recent studies with 225Ac conjugated to HuM195 demonstrated anti-leukemic activity across all dose levels and is now in a multicenter USA phase I/II trial in combination with chemotherapy (page 20, left column, paragraphs 1 and 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the HuM195 anti-CD33 antibody with a radio label of 131I, 90Y, 213BI, 111I, 211At, or 225Ac as taught by Sollini in the method taught by Sanofi and Janssen. A skilled artesian would have been motivated to make this combination in order to potentiate the efficacy of the antibodies in tumor control (Sollini, page 1, abstract paragraph 1). While Sollini teaches the use of these antibodies for the treatment of hematological malignancies, such as multiple myeloma, a skilled artesian would have been motivated to implement the teachings of Sollini in the method taught by Sanofi and Janssen as Janssen teaches that immunomodulatory activity, such as reducing the number of immune suppressive Tregs, MDSCs and Bregs, is beneficial in the treatment of solid tumors (Janssen, page 6, [0095]). A skilled artesian would have had a reasonable expectation of success in making this combination as CD33+, the target of the radiolabeled antibody taught by Sollini, is known to be expressed on myeloid cells such as MDSCs which are suppressive in the immune environment around solid tumors.

Regarding claim 2, Sanofi, Janssen, and Sollini teach the method of claim 1 as discussed above.
Janssen further teaches that the anti-CD38 antibody comprises daratumumab (page 7, [0097]).

Regarding claim 3, Sanofi, Janssen, and Sollini teach the method of claim 1 as discussed above.
Janssen further teaches that the anti-CD38 antibody comprises daratumumab (page 7, [0097]), or MOR202 (page 38, VH and VL of MOR202 antibody; page 50, 6.h.). 

Regarding claim 4, Sanofi, Janssen, and Sollini teach the method of claim 1 as discussed above. 
Sanofi further teaches that the anti-CD38 antibody may be conjugated to a cytotoxic agent (page 2, [0016]) and that the antibody can be radiolabeled for the purposes of diagnostic testing (page 26, [00354]). 
Sollini further teaches radiotherapy in multiple myeloma studies (page 26, right column, paragraph 2) including 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a radioisotope label on the anti-CD38 antibody as taught by Sollini in the method of treating a proliferative disorder taught by Sanofi, Janssen, and Sollini. A skilled artesian would have been motivated to add the radiolabel(s) in order to potentiate the efficacy of the antibody for tumor control (Sollini, page 1, abstract paragraph 1).

Regarding claim 5, Sanofi, Janssen, and Sollini teach the method of claim 2 as discussed above.
Sanofi further teaches that the anti-CD38 antibody may be conjugated to a cytotoxic agent (page 2, [0016]) and that the antibody can be radiolabeled for the purposes of diagnostic testing (page 26, [00354]). 
Sollini further teaches radiotherapy in multiple myeloma studies (page 26, right column, paragraph 2) including 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a radioisotope label on the anti-CD38 antibody as taught by Sollini in the method of treating a proliferative disorder using the anti-CD38 antibody daratumumab as taught by Sanofi, Janssen, and Sollini. A skilled artesian would have been motivated to add the radiolabel(s) to daratumumab in order to potentiate the efficacy of the antibody for tumor control (Sollini, page 1, abstract paragraph 1).

Regarding claim 6, Sanofi, Janssen, and Sollini teach the method of claim 2 as discussed above. 
Sollini teaches radiolabeled antibodies including therapies with radiolabeled anti-CD33 monoclonal antibodies, particularly HuM195 (page 17, left column, paragraph 4), which has been tested with radiolabels of 131I, 90Y, 213BI, 111I, 211At, and 225Ac (pages 17-20). Sollini teaches that recent studies with 225Ac conjugated to HuM195 demonstrated anti-leukemic activity across all dose levels and is now in a multicenter USA phase I/II trial in combination with chemotherapy (page 20, left column, paragraphs 1 and 2).
Sollini also teaches radiotherapy in multiple myeloma studies (page 26, right column, paragraph 2) including 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1). This demonstrates that anti-CD38 antibodies have previously been conjugated to radioisotopes for treatment studies.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have both the anti-CD33 and anti-CD38 antibodies independently be labeled with 131I or 225Ac as taught by Sollini in the method taught by Sanofi, Janssen, and Sollini. A skilled artesian would have been motivated to add these specific radiolabel(s) in order to potentiate the efficacy of the antibodies for tumor control (Sollini, page 1, abstract paragraph 1) while using radioisotopes that have been well studied and demonstrated to show anti-cancer activity.

Regarding claim 16, Sanofi, Janssen, and Sollini teach the method of claim 1 as discussed above. 
Sanofi further teaches that the method includes administering one or more therapeutic agents (page 2-3, [0021], “therapeutic composition comprising an anti-CD38 antibody or an anti-CD38 antibody-cytotoxic agent conjugate…in some embodiments the therapeutic composition comprises a second therapeutic agent”).
While Sanofi is teaching the use of a “second agent” and not one or more additional therapeutic agents, it would have been obvious to one of ordinary skill in the art that the combinations taught by Sanofi could include one or more of the additional treatments disclosed. Furthermore, it would have been obvious to a skilled artesian to select additional therapies from those taught by Sanofi as they have been shown to be effective in the same disease environments where CD33 and CD38 antibodies are useful.

Regarding claim 17, Sanofi, Janssen, and Sollini teach the method of claim 16 as discussed above.
Sanofi further teaches that the therapeutic agents comprise a chemotherapeutic agent or an immunomodulatory agent (page 25 [0345]).

Regarding claim 18, Sanofi, Janssen, and Sollini teach the method of claim 16 as discussed above.
Sanofi further teaches that therapeutic agents such as doxorubicin, vincristine (page 23, [0320]) and melaphalan (page 23, [0328]) can be used in cytotoxic conjugates of the invention (page 23, [320]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that these drugs could be administered either as a conjugate or in addition to the method of treatment taught by Sanofi, Janssen, and Sollini.

Regarding claim 24, Sanofi, Janssen, and Sollini teach the method of claim 3 as discussed above.
Sanofi further teaches that the anti-CD38 antibody may be conjugated to a cytotoxic agent (page 2, [0016]) and that the antibody can be radiolabeled for the purposes of diagnostic testing (page 26, [00354]). 
Sollini further teaches radiotherapy in multiple myeloma studies (page 26, right column, paragraph 2) including 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a radioisotope label on the anti-CD38 antibody as taught by Sollini in the method of treating a proliferative disorder using the anti-CD38 antibodies daratumumab and MOR202 as taught by Sanofi, Janssen, and Sollini. A skilled artesian would have been motivated to add the radiolabel(s) in order to potentiate the efficacy of the antibody for tumor control (Sollini, page 1, abstract paragraph 1).


Claims 7 and 8 rejected in modified form under 35 U.S.C. 103 as being unpatentable over US 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of US 2017/0044265 A1 (Janssen Biotech, Inc.) 16 Feb 2017 and Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016 as applied to claim 1 above, and further in view of Jurcic, J.G. et al (2011) Phase I trial of the targeted alpha-particle nano-generator actinium-225 (225-Ac-lintuzumab)(anti-CD33; HuM195) in acute myeloid leukemia (AML) 2011 ASCO Annual Meeting I Abstract; 1 page.

Regarding claim 7, Sanofi, Janssen, and Sollini teach the method of claim 1 as discussed above. 
Sollini further teaches that the anti-CD33 antibody, HuM195, is radiolabeled with 225Ac. Sollini, however, does not teach that the labeled antibody is administered in doses of 0.5 to 4 uCi/kg of body weight.
Jurcic provides results from a phase 1 clinical trial of 225Ac-lintuzumab in the treatment of acute myeloid leukemia (abstract, background). Jurcic teaches that to increase the antibody’s potency yet avoid nonspecific cytotoxicity seen with β-emitting isotopes, the α emitter bismuth-213 (213Bi) was conjugated to lintuzumab and tested, but the use of the conjugate was limited by its 46 min half-life. The isotope generator 225Ac (half-life of 10 days), yields 4 α-emitting isotopes and can be conjugated to antibodies using DOTA-SCN. Jurcic further teaches that the 225Ac-labeled immunoconjugates kill in vitro at doses at least 1000 times lower than 213Bi analogs and prolong survival in mouse xenograft models of several cancers (abstract, background). In the study patients with relapsed/refractory AML were treated with 225Ac-lintuzumab at doses of 0.5-4 ugi/kg of subject body weight (abstract, results). Jurcic reports that doses were tolerable at <4 uCi/kg and had anti-leukemic activity (abstract, conclusions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the 225Ac radiolabeled anti-CD33 antibody in the method taught by Sanofi, Janssen, and Sollini at an effective dosage of 0.5 to 4 uCi/kg as taught by Jurcic. One of ordinary skill in the art would be motivated to use these dosages in order to increase the antibody’s potency while avoiding nonspecific cytotoxicity using dosages that have been tested in clinical trials (Jurcic, abstract, background).

Regarding claim 8, Sanofi, Janssen, and Sollini teach the method of claim 7 as discussed above.
Sanofi teaches that the anti-CD38 antibody may be conjugated to a cytotoxic agent (page 2, [0016]) and that the antibody can be radiolabeled for the purposes of diagnostic testing (page 26, [00354]). 
Sollini further teaches 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1). The overview provided by Sollini teaches that CD38 monoclonal antibodies can be radiolabeled and that the addition of a radioisotope leads to effective treatment of cancers. 
The references, however, do not disclose the labeling of radioisotope 225Ac on to the antibody or its use at doses of 0.5 to 4 uCi/kg of body weight.
Jurcic provides results from a phase 1 clinical trial of 225Ac-lintuzumab (CD-33 antibody) in the treatment of acute myeloid leukemia (abstract, background). Jurcic teaches that to increase the antibody’s potency yet avoid nonspecific cytotoxicity seen with β-emitting isotopes, the α emitter bismuth-213 (213Bi) was conjugated to lintuzumab and tested, but the use of the conjugate was limited by its 46 min half-life. The isotope generator, 225Ac (half-life of 10 days), yields 4 α-emitting isotopes and can be conjugated to antibodies using DOTA-SCN. Jurcic further teaches that the 225Ac-labeled immunoconjugates kill in vitro at doses at least 1000 times lower than 213Bi analogs and prolong survival in mouse xenograft models of several cancers (abstract, background). In the study patients with relapsed/refractory AML were treated with 225Ac-lintuzumab at doses of 0.5-4 uCi/kg of subject body weight (abstract, results) and doses were tolerable at <4 uCi/kg and had anti-leukemic activity (abstract, conclusions).
Based on the teachings of Jurcic it would have been obvious to a skilled artesian to have replaced the 213Bi radioisotope on the CD38 antibody taught by Sollini with the α-emitting isotope 225Ac and administer it at a dose of 0.5-4 uCi/kg of subject body weight as taught by Jurcic for use in the method taught by Sanofi, Janssen, Sollini, and Jurcic. A skilled artesian would have been motivated to make this substitution in order to take advantage of the benefits of 225Ac over 213Bi such as a 10-day half-life, 4 α-emitting isotopes, lower dosage requirements, and prolonged survival (Jurcic, abstract, background) at therapeutic dosages demonstrated to be effective and safe (Jurcic, abstract, results and conclusion).

Claims 9, 12, and 13 are rejected in modified form under 35 U.S.C. 103 as being unpatentable over US 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of US 2017/0044265 A1 (Janssen Biotech, Inc.) 16 Feb 2017 and Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016 as applied to claim 1 above, and further in view of Clemens, P.L., et al (2017) Pharmacokinetics of Daratumumab Following Intravenous Infusion in Relapsed or Refractory Multiple Myeloma After Prior Proteasome Inhibitor and Immunomodulatory Drug Treatment Clin Pharmacokinet 56; 915-924 Published online 26 NOV 2016 and Raza, A., et al (2009) Complete remissions observed in acute myeloid leukemia following prolonged exposure to lintuzumab: a phase 1 trial Leukemia & Lymphoma 50(8); 1336-1344.

Regarding claim 9, Sanofi, Janssen, and Sollini teach the method of claim 1 as discussed above. 
Sanofi further teaches that “specific clinical protocols with regard to route of administration, excipients, diluents, dosages, times, etc., can be determined by one of ordinary skill in the art as the clinical situation warrants” and also provides example administration of conjugates of 100 ng to 1 mg/kg per day (page 26, [0350]).
Sanofi, Janssen, and Sollini, however, do not disclose that the antibodies are each independently comprise a dose of less than 16 mg/kg of subject body weight.
Clemens studied daratumumab, a CD38 monoclonal antibody recently approved for the treatment of multiple myeloma (MM) and reports pharmacokinetic data from a phase I/II dose escalation and dose expansion study as well as results from a phase II study in relapsed or refractory MM (abstract). In dose-escalation studies, dosages ranging from 0.005-24 mg/kg were administered and in dose-expansion studies dosages of 8 mg/kg and 16 mg/kg were administered. Clemens teaches that “decreasing daratumumab clearance with increasing dose suggests saturation of target-mediated clearance at higher dose levels, whereas decreasing clearance over time with repeated dosing may be due to tumor burden reductions as CD38-positive cells are eliminated” (abstract). While Clemens states that the data collected supports the use of the recommended dose regimen of daratumumab (16 mg/kg weekly for 8 weeks, every 2 weeks for 16 weeks, and every 4 weeks thereafter), Clemens states that this causes rapid-saturation of target-mediated clearance during weekly dosing. Based on these teachings, it would have been obvious to one of ordinary skill in the art to have used a dose of daratumumab of 16 mg/kg or lower as these have been demonstrated as effective doses and have previously established pharmacokinetic data available.
Raza reports the findings of a multi-institutional, phase 1 dose-escalation trial of lintuzumab (humanized anti-CD33 antibody; SGN-33, HuM195) and its use in patients with CD33-positive myeloid malignancies (abstract). In the study patients received weekly lintuzumab infusions for 5 weeks of doses ranging from 1.5-8 mg/kg/week (page 1337, right column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the ant-CD33 and anti-CD38 antibodies independently at doses of less than 16 mg/kg of subject body weight as taught by Clemens and Raza in the method taught by Sanofi, Janssen, and Sollini. One of ordinary skill in the art would have been motivated to use the doses taught by Clemens and Raza as they have been demonstrated as safe and effective treatment regimens in clinical trials and have pharmacokinetic data available.

Regarding claim 12, Sanofi, Janssen, and Sollini teach the method of claim 1 as discussed above. 
Sanofi further teaches that “specific clinical protocols with regard to route of administration, excipients, diluents, dosages, times, etc., can be determined by one of ordinary skill in the art as the clinical situation warns” and also provides example administration of conjugates of about every 4 weeks (page 26, [0350]). 
Sanofi, Janssen, and Sollini, however, do not disclose the dosing schedules of the instant claim.
Clemens studied Daratumumab, a CD38 monoclonal antibody recently approved for the treatment of multiple myeloma (MM) and reports pharmacokinetic data from a phase I/II dose escalation and dose expansion study as well as results from a phase II study in relapsed or refractory MM (abstract). Clemens teaches that pharmacokinetic data support the use of the recommended dose regimen of daratumumab of 16 mg/kg weekly for 8 weeks, every 2 weeks for 16 weeks, and every 4 weeks thereafter (abstract). Clemens further teaches that multiple doses are required to saturate target-mediated clearance and maintain target saturation (abstract).
Raza reports the findings of a multi-institutional, phase 1 dose-escalation trial of lintuzumab (humanized anti-CD33 antibody; SGN-33, HuM195) and its use in patients with CD33-positive myeloid malignancies (abstract). In the study patients received weekly lintuzumab infusions for 5 weeks of doses ranging from 1.5-8 mg/kg/week (page 1337, right column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the ant-CD33 and anti-CD38 antibodies independently according to a dosing schedule of once every week (or every 2 weeks or 4 weeks) for a treatment period of at least two doses as taught by Clemens and Raza in the method taught by Sanofi, Janssen, and Sollini. One of ordinary skill in the art would have been motivated to use the dosing schedules taught by Clemens and Raza as they have been demonstrated as safe and effective treatment regimens in clinical trials.

Regarding claim 13, Sanofi, Janssen, and Sollini teach the method of claim 1 as discussed above. Sanofi, Janssen, and Sollini, however, do not disclose that the anti-CD33 antibody and the anti-CD38 antibody are each independently administered via two injections separated by 5, 6, 7, 8, 9, or 10 days. 
Clemens studied Daratumumab, a CD38 monoclonal antibody recently approved for the treatment of multiple myeloma (MM) and reports pharmacokinetic data from a phase I/II dose-escalation and dose expansion study as well as results from a phase II study in relapsed or refractory MM (abstract). Clemens provides pharmacokinetic parameters following the first full infusion of daratumumab on page 922, Table 2. In the study, a mean half-life (t1/2) of 216.1 hours was determined in patients treated with 16 mg/kg of the anti-CD38 antibody (page 922, table 2, rows 11-15); 216.1 hours represents a half-life of approximately 9 days (216.1 hours x (1 day/24 hours)). 
Raza reports the findings of a multi-institutional, phase 1 dose-escalation trial of lintuzumab (humanized anti-CD33 antibody; SGN-33, HuM195) and its use in patients with CD33-positive myeloid malignancies (abstract). Raza provides pharmacokinetic data such as concentration of lintuzumab in the blood over the course of the study time (page 1341, Figure 1; page 1339, right column, paragraph 2). The concentration of lintuzumab in the blood goes up throughout the study, but a drop in the concentration (to nearly half of the concentration) is seen in approximately 7 days following injection. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the anti-CD33 antibody and the anti-CD38 antibody independently via two injections separated by 7 to 9 days as taught by Clemens and Raza during treatment with the method taught by Sanofi, Janssen, and Sollini. A skilled artesian would have known that by using a sequential treatment regimen, which is routine practice in the art, that elevated toxicity could be avoided. By using the half-life and the concentration information provided by Clemens and Raza, the practitioner would be waiting until the given antibody has had time for partial clearance from the patient before another antibody is administered thereby reducing potential toxicities.

Claims 10 and 11 are rejected in modified form under 35 U.S.C. 103 as being unpatentable over US 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of US 2017/0044265 A1 (Janssen Biotech, Inc.) 16 Feb 2017 and Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016 as applied to claim 1 above, and further in view of Morris, J.C. and T.A. Waldmann (2009) Antibody-based therapy of leukaemia Expert Rev Mol Med 11: e29; 1-32.

Regarding claim 10, Sanofi, Janssen, and Sollini teach the method of claim 1 as discussed above. Sanofi, Janssen, and Sollini, however, do not disclose that the CD33 antibody and the CD38 antibody are administered concurrently.
The administration of combinations of anti-cancer drugs concurrently is routine practice in the art. For example, Morris provides a review of antibody-based therapy of Leukaemia, including an anti-CD33 immunotoxin, gemtuzumab ozogamicin, that has been approved for the treatment of AML in older patients (abstract). In their article Morris discusses a clinical trial in which anti-cancer agents were administered concurrently or sequentially and patient response was reported (page 7, paragraph 1). In the clinical trial patients receiving concurrent treatment experienced greater hematological toxicity and infusion reactions compared with the sequential treatment group; however, with the combination treatments taught, the response rate in the concurrent group was 90% compared with 77% in the sequential treatment group (page 7, paragraph 1).
Based on the teachings of Morris and the routine practice in the art, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the CD33 antibody and the CD38 antibody at the same time (concurrently) depending on the outcomes and level of toxicities experienced in patients who are receiving the treatment (Morris, page 7, paragraph 1).

Regarding claim 11, Sanofi, Janssen, and Sollini teach the method of claim 1 as discussed above. Sanofi, however, fails to teach that the CD33 antibody and the CD38 antibody are administered sequentially (one after the other).
The sequential administration of combinations of anti-cancer drugs is routine practice in the art. For example, Morris provides a review of antibody-based therapy of Leukaemia, including an anti-CD33 immunotoxin, gemtuzumab ozogamicin, that has been approved for the treatment of AML in older patients (abstract). In their article Morris discusses a clinical trial in which anti-cancer agents were administered concurrently or sequentially and patient response was reported (page 7, paragraph 1). In the clinical trial patients receiving concurrent treatment experienced greater hematological toxicity and infusion reactions compared with the sequential treatment group (page 7, paragraph 1).
Based on the teachings of Morris and the routine practice in the art, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the CD33 antibody and the CD38 antibody treatment taught by Sanofi, Janssen, and Sollini sequentially as described in instant application claim 11. A skilled artesian would have been motivated to administer the antibodies sequentially in order to avoid high levels of toxicity and infusion reactions that could come from concurrent treatment as taught by Morris (Morris, page 7, paragraph 1).

Claim 19 is rejected in modified form under 35 U.S.C. 103 as being unpatentable over US 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of US 2017/0044265 A1 (Janssen Biotech, Inc.) 16 Feb 2017 and Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016 as applied to claim 16 above, and further in view of Van der Kolk, LE., et al (2003) Treatment of relapsed B-cell non-Hodgkin’s lymphoma with a combination of chimeric anti-CD20 monoclonal antibodies (rituximab) and G-CSF: final report on safety and efficacy Leukemia 17; 1658-1664.
Sanofi, Janssen, and Sollini teach the method of claim 16 as discussed above. Sanofi, Janssen, and Sollini, however, do not disclose that the one or more therapeutic agents comprise granulocyte colony-stimulating factor. 
Van der Kolk studied the treatment of non-Hodgkin’s lymphoma with a combination of an anti-CD20 monoclonal antibody (rituximab) and granulocyte-colony growth stimulating factor (G-CSF) (abstract). Van der Kolk teaches that rituximab can induce complement-dependent cytotoxicity (CDC) and antibody dependent cellular cytotoxicity (ADCC) (page 1658, left column, paragraph 1). Van der Kolk teaches that “a possibility to improve the efficacy of unconjugated mAbs might be to enhance the efficacy of the effector cells involved in ADCC, one of the possible antitumor mechanisms of monoclonal antibodies. Granulocyte-colony stimulating factor (G-CSF) greatly enhances the cytotoxic capacity of neutrophils in ADCC assays” (page 1658, right column, paragraph 3). 
Van der Kolk further teaches that FcɣR-mediated mechanisms for in vivo cytotoxicity of monoclonal antibodies was clearly demonstrated in animal studies (page 1658, left column, paragraph 2) and that G-CSF has been demonstrated to induce the expression of Fcɣ- receptor-type I on neutrophils via an effect on myeloid precursor cells (page 1658, right column, paragraph 3). Van der Kolk further teaches that G-CSF administration leads to a large increase in the number of circulating neutrophils and the addition of G-CSF to monoclonal antibodies would theoretically enhance the efficacy of the antibody by exploiting the mechanism of ADCC (page 1658, right column, paragraph 3). In their study with an anti-CD20 antibody, van der Kolk found that overall response rate seemed comparable to those reported for antibody monotherapy, but the remission duration was remarkably long (abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included G-CSF as taught by van der Kolk as an additional treatment in the method taught by Sanofi, Janssen, and Sollini. A skilled artesian would have been motivated to make this addition in order to take advantage of the benefits of coupling G-CSF with monoclonal antibody treatments taught by van der Kolk, including enhancing the cytotoxic capacity of neutrophils and increasing the number of circulating neutrophils (van der Kolk, page 1658, right column, paragraph 3).

Claim 20 is rejected in modified form under 35 U.S.C. 103 as being unpatentable over Jurcic, J.G. et al (2011) Phase I trial of the targeted alpha-particle nano-generator actinium-225 (225-Ac-lintuzumab)(anti-CD33; HuM195) in acute myeloid leukemia (AML) 2011 ASCO Annual Meeting I Abstract; 1 page in view of Sahara, N., et al (2006) Clinicopathological and prognostic characteristics of CD33-positive multiple myeloma Eur J Hematol 77: 14-18 and in further view of Hagemann, U.B., et al (2016) In Vitro and In Vivo Efficacy of a Novel CD33-Targeted Thorium-227 Conjugate for the treatment of Acute Myeloid Leukemia Mol Cancer Ther 15(10); 2422-2431, and  Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016. 
Maguire, W.F., et al (2014) Efficient 1-step radiolabeling of monoclonal antibodies to high specific activity with 225Ac for α-particle radioimmunotherapy of cancer The Journal of Nuclear Medicine 55(9); 1492-1498  is used as an evidentiary reference.
Jurcic teaches a method of treating a human subject having acute myeloid leukemia, the method comprising administering to the subject 225Ac-labelled HuM195 antibody (lintuzumab; anti-CD33 antibody) in a radiation dose of 0.5 to 4 uCi/kg of subject body weight (abstract, background, results, and conclusion). 
Jurcic teaches that to increase the antibody’s potency, yet avoid nonspecific cytotoxicity seen with β-emitting isotopes, the α emitter bismuth-213 (213Bi) was conjugated to lintuzumab and tested, but the use of the conjugate was limited by its 46 min half-life. The isotope generator, 225Ac (half-life of 10 days), yields 4 α-emitting isotopes and can be conjugated to antibodies using DOTA-SCN. Jurcic further teaches that the 225Ac-labeled immunoconjugates kill in vitro at doses at least 1000 times lower than 213Bi analogs and prolong survival in mouse xenograft models of several cancers (abstract, background). Jurcic also teaches that the 225Ac is conjugated to HuM195 using DOTA-SCN (page 1, background). 
Macguire teaches that DOTA is a chelator that chelates 225Ac radionuclide (page 1492, right column, paragraph 2, “various chelators were investigated with many failing to chelate the metal at all and others appearing to radiolabel but then releasing 225Ac when subjected to serum challenge. After testing various additional chelating strategies, our laboratory achieved stable labeling with the chelator DOTA”).
Jurcic, however, does not teach that the labelled antibody is administered at a protein dose of 0.01 to 5 mg/kg. 
Hagemann describes the preparation and use of a CD33 targeted thorium-277 conjugate for the treatment of acute myeloid leukemia. Hagemann conjugated a chelator to the CD33-targeting antibody lintuzumab via amide bonds, enabling radiolabeling of the antibody with the alpha-emitter 227Th (the conjugate is referred to by Hagemann as “CD33-TTC” (abstract). In Hagemann’s study a dose of 0.04 - 0.36 mg/kg of protein was used for treatment (page 2424, left column, paragraphs 4 and 5; right column, paragraphs 1 and 2). Hagemann teaches that the treatment induced in vitro cytotoxicity on CD33-positive cells, independent of multiple drug resistance phenotypes (abstract). Instant specification, page 3, [0014], teaches that lintuzumab is another name for HuM195.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the 225Ac-labelled Hum195 antibody taught by Jurcic at a protein dose of between 0.04 and 0.36 mg/kg as taught by Hagemann. A skilled artesian would have been motivated to make this combination and would have had a reasonable expectation of success as Jurcic and Hagemann are both using HuM195 labeled with radioisotopes for the treatment of cancers and Hagemann demonstrates that the dosage of protein is effective in delivering the radioisotope and treating the cancer cells. 
Jurcic and Hagmann, however, do not teach that the 225Ac-HuM195 conjugate is used for the treatment of relapsed or refractory multiple Myeloma (MM) or that it is used in combination with 225Ac-daratumumab.
Sahara analyzed the CD33 expression on MM cells from 63 newly diagnosed patients and correlated these measurements with other clinical parameters to determine the clinicopathological significance of the molecule. In their study, the estimated 3-year overall survival in CD33+ patients was significantly lower than in CD33- patients (31% vs 50%, respectively) and mortality with a year from the diagnosis was higher in CD33+ patients compared to CD33- patients (43% vs 10%, respectively) (abstract). Sahara further states that serial evaluation of CD33 expression showed that the amount of CD33 significantly increased after a variety of treatment including melphalan and steroid in individual patients and that these results suggest that CD33 expression might be associated with drug resistance to these conventional agents. Sahara teaches that CD33 may be a useful target for the development of new therapeutic agents in MM (abstract). Sahara also assessed how the level of CD33 expression by MM cells varies with time by evaluating samples from 10 patients who were analyzed at two time points which were separated by a median of 16 months (range 2-43 months) (page 15, right column, paragraph 1). The results of this evaluation, shown in table 1 on page 15, show that of the 10 patients assessed, 5 relapsed and of those 5, 4 had elevated expression of CD33 after relapse. 
Based on the teachings of Sahara, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the treatment taught by Jurcic in a method to treat relapse or refractory MM as taught by Sahara. A skilled artesian would have been motivated to use the immunoconjugate taught by Jurcic for the treatment of relapse or refractory MM as Sahara has demonstrated elevated CD33 expression in patients with relapse or refractory (drug resistant) MM and that CD33 could be a useful target for this disease.
Jurcic, Hagemann, and Sahara, however, do not teach the addition of 225Ac-daratumumab in a dose of 0.5 to 4 uCi/kg.
Sollini reviewed radionuclide therapies in the treatment of leukemias and multiple myeloma (title). Sollini teaches that the labeling of monoclonal antibodies with a toxin can potentiate their efficacy for tumor control and that different molecules, chemicals, or radioisotopes can serve as toxins. Sollini also teaches treatments for MM including daratumumab, stating that it is a very promising option and as a single agent has offered overall response to one third of patients who were refractory to either IMIDs or bortezomib, with median duration response of 7.4 months and 12 months, overall survival of 65%, and good tolerability (page 25, right column).
Sollini also teaches radiotherapy in multiple myeloma studies (page 26, right column, paragraph 2) including 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1). The overview by Sollini teaches the use of daratumumab in refractory MM and the radiolabeling of CD38 antibodies in the treatment of multiple myeloma.
Based on the teachings of Jurcic it would have been obvious to a skilled artesian to have replaced the 213Bi radioisotope on the CD38 antibody taught by Sollini with the α-emitting isotope 225Ac and administer it at a dose of 0.5-4 uCi/kg of subject body weight as taught by Jurcic. A skilled artesian would have been motivated to make this modification in order to take advantage of the benefits of 225Ac over 213Bi such as a 10-day half-life, 4 α-emitting isotopes, lower dosage requirements, and prolonged survival (Jurcic, abstract, background) at therapeutic dosages demonstrated to be effective and safe (Jurcic, abstract, results and conclusion). 
As discussed above, Jurcic, Hagemann, and Sahara combined teach a method of treating relapsed or refractory MM using 225Ac-HuM195 at a dose of 0.5 to 4 uCi/kg and a protein dose of 0.01 to 5 mg/kg. The teachings of Sollini and Jurcic combined teach the use of 225Ac-Daratumumab in the treatment of refractory MM at a dose of 0.5 to 4 uCi/kg. It would have been obvious to one of ordinary skill in the art to use these treatments in combination with each other for the treatment of relapsed or refractory MM. A skilled artesian would have been motivated to make this combination in order to target two antigens that have been demonstrated to be overly expressed by MM and have been shown to be successful targets for treatment. Furthermore, it would have been obvious to a skilled artesian to use the DOTA chelator capable of chelating the 225Ac radionuclide as taught by Jurcic to conjugate the 225Ac label to daratumumab as it has been demonstrated by Jurcic to be an effective method of conjugating 225Ac labels to antibodies.
The conclusion of obviousness is further supported by MPEP 2141 (III) which teaches KSR rationales to support a conclusion of obviousness including KSR(A) combining prior art elements according to known methods to yield predictable results. 

New claim 21 is newly rejected under 35 U.S.C. 103 as being unpatentable over Jurcic, J.G. et al (2011) Phase I trial of the targeted alpha-particle nano-generator actinium-225 (225-Ac-lintuzumab)(anti-CD33; HuM195) in acute myeloid leukemia (AML) 2011 ASCO Annual Meeting I Abstract; 1 page in view of Sahara, N., et al (2006) Clinicopathological and prognostic characteristics of CD33-positive multiple myeloma Eur J Hematol 77: 14-18, Hagemann, U.B., et al (2016) In Vitro and In Vivo Efficacy of a Novel CD33-Targeted Thorium-227 Conjugate for the treatment of Acute Myeloid Leukemia Mol Cancer Ther 15(10); 2422-2431, and Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016 as applied to claim 20 above and in further view of Maguire, W.F., et al (2014) Efficient 1-step radiolabeling of monoclonal antibodies to high specific activity with 225Ac for α-particle radioimmunotherapy of cancer The Journal of Nuclear Medicine 55(9); 1492-1498.
Jurcic, Sahara, Hagemann, and Sollini teach the method of claim 20 as discussed above. 
Jurcic teaches that the 225Ac-labelled Hum195 is the product of the isotope generator, 225Ac (t1/2=10 days), yields 4 α-emitting isotopes conjugated to antibodies using DOTA-SCN (page 1, background). Jurcic, however, does not teach that the SCN-DOTA is pSCN-DOTA where the pSCN-DOTA is conjugated to the HuM195 antibody then chelating 225Ac to the DOTA-conjugated antibody.
Maguire teaches that targeted α-particle radiation using the radioisotope 225Ac is a promising form of therapy for various types of cancer. Maguire further teaches that historic obstacles to the use of 225Ac has been the difficulty in finding suitable chelators to stably attach it to targeting vehicles such as peptides and monoclonal antibodies (abstract, introduction information). Maguire teaches methods in which antibodies were conjugated with DOTA and then radiolabeled the constructs in 1 chemical step. Maguire then characterized their stability, immunoreactivity, distribution, and therapeutic efficacy in healthy and tumor-bearing mice (abstract, methods). Maguire teaches that various chelators were investigated with many failing to chelate the metal at all and others appearing to radiolabel but then release 225Ac when subjected to serum. After testing various additional chelating strategies, Maguire achieved stable labeling with the chelator DOTA using a procedure in 2 steps designed to minimize radiolysis and maximize kinetic stability of the products. Maguire teaches that this procedure has since been used as a standard in several successful preclinical studies and is currently in human clinical trials in the form of 225Ac-HuM195 to treat advanced myeloid leukemias (page 1492, right column, paragraph 2). In the disclosure by Maguire, a 1 step labeling process is performed using the chelating agent p-SCN-Bn-DOTA (page 1493, left column, paragraph 3). The 225Ac-labeled HuM195 antibody produced by Maguire is the product of p-SCN-Bn-DOTA being conjugated to the antibody to form a DOTA-conjugated antibody (Figure 1, page 1493; page 1494, left column, paragraph 2, “p-SCN-Bn-DOTA… dissolved in water… was added to metal-free antibody”) followed by the chelating of the 225Ac radionuclide to the DOTA-conjugated antibody (page 1494, Figure 2, page 1494, left column, radiolabeling procedures”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the method conjugating the radioisotope 225Ac to antibodies taught by Maguire to generate the 225Ac-labelled HuM195 and 225Ac-labelled daratumumab for use in the method taught by Jurcic, Sahara, Hagemann, and Sollini. A skilled artesian would have been motivated to follow the teachings of Maguire in order to use a method of radiolabeling antibodies that has shown to produce stable, therapeutically active conjugates of antibodies with 225Ac at high specificity activity (Maguire, abstract, conclusion). 

New Claim 22 is newly rejected under 35 U.S.C. 103 as being unpatentable over Jurcic, J.G. et al (2011) Phase I trial of the targeted alpha-particle nano-generator actinium-225 (225-Ac-lintuzumab)(anti-CD33; HuM195) in acute myeloid leukemia (AML) 2011 ASCO Annual Meeting I Abstract; 1 page in view of Sahara, N., et al (2006) Clinicopathological and prognostic characteristics of CD33-positive multiple myeloma Eur J Hematol 77: 14-18, Hagemann, U.B., et al (2016) In Vitro and In Vivo Efficacy of a Novel CD33-Targeted Thorium-227 Conjugate for the treatment of Acute Myeloid Leukemia Mol Cancer Ther 15(10); 2422-2431, and Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016 as applied to claim 20 above and in further view of US 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011.
Jurcic, Sahara, Hagemann, and Sollini teach the method of claim 20 as discussed above. The cited references do not teach that the administering comprises administering a composition comprising both the 225Ac- labelled HuM195 and the 225-Ac labelled daratumumab to the human subject, however, this is routine practice of combination therapy administration in the art.
For example, Sanofi teaches a method comprising administering to the subject an effective amount of an anti-CD38 antibody to treat cancers including multiple myeloma (abstract, “antibodies… which specifically bind to CD38”; page 23, [0330], “a therapeutic composition for the treatment of a hyperproliferative disorder or inflammatory disease or an autoimmune disease in a mammal which comprises a therapeutically effective amount of a compound of the invention and a pharmaceutically acceptable carrier”; page 24, [0330], “the pharmaceutical compositions of the invention are used for the treatment of cancer such as… multiple myeloma”). Sanofi further teaches that the CD38 antibodies can be combined with a second therapeutic agent and that the second therapeutic agent can be chosen from the group comprising of antibodies targeting clusters of differentiation (CD) antigens including CD33 (pages 2-3, [0021]). 
Sanofi teaches pharmaceutical compositions comprising an effective amount of an antibody and a pharmaceutically acceptable carrier (page 24, [0331]-[0333]). Sanofi further teaches that the compositions may also include a further therapeutic agent, as necessary for the particular disorder being treated including CD33 targeting agents (page 24, [0335]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the 225Ac-labelled HuM195 and the 225Ac-labelled daratumumab as taught by Jurcic, Sahara, Hagemann, and Sollini to the subject in a composition comprising both of the agents as taught by Sanofi. A skilled artesian would have been motivated to make this combination in order to administer the combination therapy using known approaches in the field as demonstrated by Sanofi.

New Claim 23 is newly rejected under 35 U.S.C. 103 as being unpatentable over Jurcic, J.G. et al (2011) Phase I trial of the targeted alpha-particle nano-generator actinium-225 (225-Ac-lintuzumab)(anti-CD33; HuM195) in acute myeloid leukemia (AML) 2011 ASCO Annual Meeting I Abstract; 1 page in view of Sahara, N., et al (2006) Clinicopathological and prognostic characteristics of CD33-positive multiple myeloma Eur J Hematol 77: 14-18, Hagemann, U.B., et al (2016) In Vitro and In Vivo Efficacy of a Novel CD33-Targeted Thorium-227 Conjugate for the treatment of Acute Myeloid Leukemia Mol Cancer Ther 15(10); 2422-2431, Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016, and Maguire, W.F., et al (2014) Efficient 1-step radiolabeling of monoclonal antibodies to high specific activity with 225Ac for α-particle radioimmunotherapy of cancer The Journal of Nuclear Medicine 55(9); 1492-1498 as applied to claim 21 above and in further view of US 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011.
Jurcic, Sahara, Hagemann, Sollini, and Maguire teach the method of claim 21 as discussed above. The cited references do not teach that the administering comprises administering a composition comprising both the 225Ac- labelled HuM195 and the 225-Ac labelled daratumumab to the human subject, however, this is routine practice of combination therapy administration in the art.
For example, Sanofi teaches a method comprising administering to the subject an effective amount of an anti-CD38 antibody to treat cancers including multiple myeloma (abstract, “antibodies… which specifically bind to CD38”; page 23, [0330], “a therapeutic composition for the treatment of a hyperproliferative disorder or inflammatory disease or an autoimmune disease in a mammal which comprises a therapeutically effective amount of a compound of the invention and a pharmaceutically acceptable carrier”; page 24, [0330], “the pharmaceutical compositions of the invention are used for the treatment of cancer such as… multiple myeloma”). Sanofi further teaches that the CD38 antibodies can be combined with a second therapeutic agent and that the second therapeutic agent can be chosen from the group comprising of antibodies targeting clusters of differentiation (CD) antigens including CD33 (pages 2-3, [0021]). 
Sanofi teaches pharmaceutical compositions comprising an effective amount of an antibody and a pharmaceutically acceptable carrier (page 24, [0331]-[0333]). Sanofi further teaches that the compositions may also include a further therapeutic agent, as necessary for the particular disorder being treated including CD33 targeting agents (page 24, [0335]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the 225Ac-labelled HuM195 and the 225Ac-labelled daratumumab as taught by Jurcic, Sahara, Hagemann, Sollini, and Maguire to the subject in a composition comprising both of the agents as taught by Sanofi. A skilled artesian would have been motivated to make this combination in order to administer the combination therapy using known approaches in the field as demonstrated by Sanofi.

New claims 25 and 27 are newly rejected under 35 U.S.C. 103 as being unpatentable over Jurcic, J.G. et al (2011) Phase I trial of the targeted alpha-particle nano-generator actinium-225 (225-Ac-lintuzumab)(anti-CD33; HuM195) in acute myeloid leukemia (AML) 2011 ASCO Annual Meeting I Abstract; 1 page in view of Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016 and in further view of US 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011. 
Maguire, W.F., et al (2014) Efficient 1-step radiolabeling of monoclonal antibodies to high specific activity with 225Ac for α-particle radioimmunotherapy of cancer The Journal of Nuclear Medicine 55(9); 1492-1498  is used as an evidentiary reference in the rejection of claim 25.

Regarding claim 25, Jurcic teaches a method of treating a human subject having relapsed or refractory acute myeloid leukemia, the method comprising administering to the subject 225Ac-labelled HuM195 antibody (lintuzumab; anti-CD33 antibody) in a radiation dose of 0.5 to 4 uCi/kg of subject body weight (abstract, background, results, and conclusion). 
Jurcic teaches that to increase the antibody’s potency yet avoid nonspecific cytotoxicity seen with β-emitting isotopes, the α emitter bismuth-213 (213Bi) was conjugated to lintuzumab and tested, but the use of the conjugate was limited by its 46 min half-life. The isotope generator, 225Ac (half-life of 10 days), yields 4 α-emitting isotopes and can be conjugated to antibodies using DOTA-SCN. Jurcic further teaches that the 225Ac-labeled immunoconjugates kill in vitro at doses at least 1000 times lower than 213Bi analogs and prolong survival in mouse xenograft models of several cancers (abstract, background). Jurcic teaches that the 225Ac is conjugated to HuM195 using DOTA-SCN (page 1, background). 
Macguire teaches that DOTA is a chelator that chelates 225Ac radionuclide (page 1492, right column, paragraph 2, “various chelators were investigated with many failing to chelate the metal at all and others appearing to radiolabel but then releasing 225Ac when subjected to serum challenge. After testing various additional chelating strategies, our laboratory achieved stable labeling with the chelator DOTA”).
Jurcic, however, does not teach that the 225Ac-HuM195 conjugate is used in combination with 225Ac-daratumumab administered at a dose of 0.5 to 4 uCi/kg.
Sollini reviewed radionuclide therapies in the treatment of leukemias and multiple myeloma (title). Sollini teaches that the labeling of monoclonal antibodies with a toxin can potentiate their efficacy for tumor control and that different molecules, chemicals, or radioisotopes can serve as toxins. Sollini also teaches treatments for MM including daratumumab, stating that it is a very promising option and as a single agent has offered overall response to one third of patients who were refractory to either IMIDs or bortezomib, with median duration response of 7.4 months and 12 months, overall survival of 65%, and good tolerability (page 25, right column).
Sollini also teaches radiotherapy in multiple myeloma studies (page 26, right column, paragraph 2) including 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1). The overview by Sollini teaches the radiolabeling of CD38 antibodies in the treatment of multiple myeloma.
Sollini, however, does not disclose that the cancer treated is acute myeloid leukemia.
Sanofi teaches the combined use of a CD38 targeting agent with a CD33 targeting agent in a method of treating acute myeloid leukemia. 
Sanofi teaches the method of treating a subject have a proliferative disorder comprising administering to the subject an effective amount of an anti-CD38 antibody (abstract, “antibodies… which specifically bind to CD38”; page 23, [0330], “a therapeutic composition for the treatment of a hyperproliferative disorder or inflammatory disease or an autoimmune disease in a mammal which comprises a therapeutically effective amount of a compound of the invention and a pharmaceutically acceptable carrier”). Sanofi further teaches that the CD38 antibodies can be combined with a second therapeutic agent and that the second therapeutic agent can be chosen from the group comprising of antibodies targeting clusters of differentiation (CD) antigens including CD33 (pages 2-3, [0021]). 
Sanofi teaches that the method can be used for the treatment of cancers, such as acute myeloid leukemia (page 24, [0330]).
Based on the teachings of Jurcic it would have been obvious to a skilled artesian to have replaced the 213Bi radioisotope on the CD38 antibody taught by Sollini with the α-emitting isotope 225Ac and administer it at a dose of 0.5-4 uCi/kg of subject body weight as taught by Jurcic. A skilled artesian would have been motivated to make this modification in order to take advantage of the benefits of 225Ac over 213Bi such as a 10-day half-life, 4 α-emitting isotopes, lower dosage requirements, and prolonged survival (Jurcic, abstract, background) at therapeutic dosages demonstrated to be effective and safe for the 225Ac radiolabel (Jurcic, abstract, results and conclusion). Furthermore, it would have been obvious to a skilled artesian to use the DOTA chelator capable of chelating the 225Ac radionuclide as taught by Jurcic to conjugate the 225Ac label to daratumumab as it has been demonstrated by Jurcic to be an effective method of conjugating 225Ac labels to antibodies.
It would also have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the 225Ac-labelled HuM195 antibody taught by Jurcic in combination with the 225Ac-daratumumab antibody taught by Sollini and Jurcic in a combined treatment as taught by Sanofi for the treatment of relapsed or refractory acute myeloid leukemia. A skilled artesian would have been motivated to make this combination and would have expected to have a reasonable expectation of success as both CD38 and CD33 have been shown to be effective in the treatment of AML and the use of radiolabels has been demonstrated to enhance the effect of the antibodies. 
The conclusion of obviousness is further supported by MPEP 2141 (III) which teaches KSR rationales to support a conclusion of obviousness including KSR(A) combining prior art elements according to known methods to yield predictable results. 

Regarding claim 27, Jurcic, Sollini, and Sanofi teach the method of claim 25 as discussed above.
Sanofi further teaches pharmaceutical compositions comprising an effective amount of an anti-CD38 antibody and a pharmaceutically acceptable carrier (page 24, [0331]-[0333]). Sanofi teaches that the compositions may also include a further therapeutic agent, as necessary for the particular disorder being treated including CD33 targeting agents (page 24, [0335]).
Based on the teachings of sanofi, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the 225Ac-labelled HuM195 and the 225Ac-labelled daratumumab as taught by Jurcic, Sollini, and Sanofi to the subject in a composition comprising both of the agents as taught by Sanofi. A skilled artesian would have been motivated to make this combination in order to administer the combination therapy using known approaches in the field as demonstrated by Sanofi.

New claims 26 and 28 are newly rejected under 35 U.S.C. 103 as being unpatentable over Jurcic, J.G. et al (2011) Phase I trial of the targeted alpha-particle nano-generator actinium-225 (225-Ac-lintuzumab)(anti-CD33; HuM195) in acute myeloid leukemia (AML) 2011 ASCO Annual Meeting I Abstract; 1 page in view of Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016 and US 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 as applied to claim 25 above, and in further view of Maguire, W.F., et al (2014) Efficient 1-step radiolabeling of monoclonal antibodies to high specific activity with 225Ac for α-particle radioimmunotherapy of cancer The Journal of Nuclear Medicine 55(9); 1492-1498.

Regarding claim 26, Jurcic, Sollini, and Sanofi teach the method of claim 25 as discussed above. 
Jurcic teaches that the 225Ac-labelled Hum195 is the product of the isotope generator, 225Ac (t1/2=10 days), yields 4 α-emitting isotopes conjugated to antibodies using DOTA-SCN (page 1, background). Jurcic, however, does not teach that the SCN-DOTA is pSCN-DOTA where the pSCN-DOTA is conjugated to the HuM195 antibody then chelating 225Ac to the DOTA-conjugated antibody.
Maguire teaches that targeted α-particle radiation using the radioisotope 225Ac is a promising form of therapy for various types of cancer. Maguire further teaches that historic obstacles to the use of 225Ac has been the difficulty in finding suitable chelators to stably attach it to targeting vehicles such as peptides and monoclonal antibodies (abstract, introduction information). Maguire teaches methods in which antibodies were conjugated with DOTA and then radiolabeled the constructs in 1 chemical step. Maguire then characterized their stability, immunoreactivity, distribution, and therapeutic efficacy in healthy and tumor-bearing mice (abstract, methods). Maguire teaches that various chelators were investigated with many failing to chelate the metal at all and others appearing to radiolabel but then release 225Ac when subjected to serum. After testing various additional chelating strategies, Maguire achieved stable labeling with the chelator DOTA using a procedure in 2 steps designed to minimize radiolysis and maximize kinetic stability of the products. Maguire teaches that this procedure has since been used as a standard in several successful preclinical studies and is currently in human clinical trials in the form of 225Ac-HuM195 to treat advanced myeloid leukemias (page 1492, right column, paragraph 2). In the disclosure by Maguire, a 1 step labeling process is performed using the chelating agent p-SCN-Bn-DOTA (page 1493, left column, paragraph 3). The 225Ac-labeled HuM195 antibody produced by Maguire is the product of p-SCN-Bn-DOTA being conjugated to the antibody to form a DOTA-conjugated antibody (Figure 1, page 1493; page 1494, left column, paragraph 2, “p-SCN-Bn-DOTA… dissolved in water… was added to metal-free antibody”) followed by the chelating of the 225Ac radionuclide to the DOTA-conjugated antibody (page 1494, Figure 2, page 1494, left column, radiolabeling procedures”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the method of conjugating the radioisotope 225Ac to antibodies taught by Maguire to generate the 225Ac-labelled HuM195 and 225Ac-labelled daratumumab for use in the method taught by Jurcic, Sollini, and Sanofi. A skilled artesian would have been motivated to follow the teachings of Maguire in order to use a method of radiolabeling antibodies that has shown to produce stable, therapeutically active conjugates of antibodies with 225Ac at high specificity activity (Maguire, abstract, conclusion). 

Regarding claim 28, Jurcic, Sollini, Sanofi, and Maguire teach the method of claim 26 as discussed above.
Sanofi further teaches pharmaceutical compositions comprising an effective amount of an anti-CD38 antibody and a pharmaceutically acceptable carrier (page 24, [0331]-[0333]). Sanofi teaches that the compositions may also include a further therapeutic agent, as necessary for the particular disorder being treated including CD33 targeting agents (page 24, [0335]).
Based on the teachings of Sanofi, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the 225Ac-labelled HuM195 and the 225Ac-labelled daratumumab as taught by Jurcic, Sollini, Sanofi, and Maguire to the subject in a composition comprising both of the agents as taught by Sanofi. A skilled artesian would have been motivated to make this combination in order to administer the combination therapy using known approaches in the field as demonstrated by Sanofi.




Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive.
The rejections of previous record have been amended in the instant office action as necessitated by applicant’s amendment to the claims. The references have been reordered and new references have been introduced as necessary. Applicant’s arguments regarding the previous rejections are discussed below to the extent that they pertain to the amended rejections.
In regards to the reference Sanofi, applicant argues that Sanofi does not teach or even remotely suggest the use of a radionuclide-labelled HuM195 anti-CD33 antibody in the treatment of a solid tumor in a mammal (remarks, page 8, A). 
In response, it is first noted that MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
As discussed above in the rejections of the instant application, Sanofi teaches the use of anti-CD38 antibodies and teaches that these antibodies can be used in combination with anti-CD33 antibodies for the treatment of solid tumors in a mammal (Sanofi, page 25, [0343] and [0344]). While Sanofi does not explicitly state “solid tumors” the cancers listed by Sanofi are solid cancer tumors (such carcinomas including bladder, breast, colon, kidney, liver, lung, ovary, pancreas, stomach, cervix, thyroid, and skin. 
	Because Sollini teaches that the radiolabeling of antibodies, including HuM195 and anti-CD38 antibodies improves their anti-cancer effect, a skilled artesian would be motivated to use the known radiolabeled antibodies in the method of treating solid tumors taught by Sanofi. Furthermore, while Sollini teaches these radiolabeled antibodies in targeting hematological malignancies and not solid tumors, a skilled artesian would recognize that the targeting portion of the conjugate, the antibody, would still be applicable in the treatment of the cancers taught by Sanofi, making it obvious to try as a treatment method.
	In addition to these teachings, a new reference, Janssen, was incorporated to demonstrate that anti-CD38 antibodies, which have typically been studied for the treatment of hematological malignancies and plasma cell disorders can also be used to treat solid tumors.  Janssen teaches that this is through the immunomodulatory effects observed with the antibodies and teaches that a reduction in MDSCs also expressing CD33+. Janssen teaches that reducing the number of immunosuppressive cells in the solid tumor microenvironment can be a method of treating a solid tumor. The reference Janssen was incorporated to demonstrate that not only can CD33 and CD38 be targeted in the treatment of solid tumors, but because the targets are on myeloid cells and other immune cells, the use of the antibodies/conjugates according to techniques for treating hematological cancers known in the art would be a promising starting point in therapies targeting these antigens in solid tumors.
 
	References applied in the previous office action which are used in the current office action in modified form include Sanofi, Sollini, Jurcic, Clemens, Raza, Morris, and Van der Kolk. In applicant’s response, page 9 (B.) through page 11 (H.), applicant argues that these references do not teach or even remotely suggest the use of radionuclide-labelled HuM195 anti-CD33 antibody in the treatment of a solid tumor of a mammal. 
	As discussed above, the references Sanofi and Sollini, along with newly cited reference Janssen, provide motivation and reasonable expectation of success in using a radiolabeled HuM195 antibody in the treatment of a solid tumor in combination with an anti-CD38 antibody. Sollini demonstrates that the radiolabeled antibodies of the invention are known and characterized in the art, Sanofi teaches that anti-CD33 antibodies and anti-CD38 antibodies can be used in combination to treat solid cancers and Janssen further supports this concept by teaching that solid tumors can be treated by targeting immune cells, such as MDSCs, which express CD33+ and CD38+.
	Furthermore, as Janssen is teaching the targeting of myeloid cells and other immune cells, it would have been obvious to a skilled artesian that the teachings of these references, which pertain to hematological malignancies, would be an obvious starting point in the treatment of solid tumors using the same constructs.

	In regards to the rejection of claim 20, applicant argues that the rejection is overcome by the amendment (page 12, C.). It is noted that applicant states that the claim has been amended to state that the 225Ac-labelled daratumumab is administered at a protein dose of 0.01 mg/kg to 5 mg/kg (which is significantly below the standard 16 mg/kg unlabeled daratumumab dose). In amended claim 20, the protein dosage of daratumumab is not specified, but rather this protein dose is listed for the 225Ac-labeled HuM195 antibody. No protein dose for daratumumab is included in the limitation (as shown below).

    PNG
    media_image1.png
    315
    627
    media_image1.png
    Greyscale

	
	In view of the discussion above, applicant’s arguments concerning the references used in both the previous and current office action were found to be non-persuasive. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647